6/22/2020Case                         (4) Inbox184-5
                4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                           Filed 06/22/20 Page   | ProtonMail
                                                                                        1 of 10 PageID #: 4255


 Notification of Service for Case: 20-2579-431, Thomas Retzlaff vs.
 Jason Lee Van Dyke for filing Service Only, Envelope Number:
 43903195
 Received:  Friday, June 19, 2020 4:27 PM

 From: No-Reply@eFileTexas.gov

 To: jasonleevandyke@protonmail.com


                                                                                                   Notification of Service
    EFile
    EFile State
          State Logo
                L…                                                                           Case Number: 20-2579-431
                                                                      Case Style: Thomas Retzlaff vs. Jason Lee Van Dyke
                                                                                           Envelope Number: 43903195

 This is a notification of service for the filing listed. Please click the link below to retrieve the submitted document.

                                                          Filing Details
  Case Number                           20-2579-431
  Case Style                            Thomas Retzlaff vs. Jason Lee Van Dyke
  Date/Time Submitted                   6/19/2020 4:26 PM CST
  Filing Type                           Service Only
  Filing Description                    Notice
  Filed By                              Tom Retzlaff
                                        Thomas Christopher Retzlaff:

                                        Thomas Retzlaff (retzlaff@texas.net)



                                        Jason Lee Vandyke:

                                        Jason Van Dyke (jasonleevandyke@protonmail.com)



                                        Other Service Contacts not associated with a party on the case:
  Service Contacts
                                        Jeffrey Lee Dorrell (jdorrell@hanszenlaporte.com)



                                        John Arthur Colley:

                                        John Colley (jcolley@rosendin.com)



                                        James Alexander McGibney:

                                        James McGibney (legal@viaview.com)

                                                       Document Details
https://mail.protonmail.com/inbox/rlbmUd8YVFk5JGceSQKYbovW5vLvuAhcOtuCaDa2cLsPMdkoNt0a42pTo5ektEvASnpE8t_UIAu4Autzvv88rQ==   1/2
6/22/2020Case                         (4) Inbox184-5
                4:18-cv-00247-ALM Document      | jasonleevandyke@protonmail.com
                                                           Filed 06/22/20 Page   | ProtonMail
                                                                                        2 of 10 PageID #: 4256
  Served Document                       Download Document
                                                 This link is active for 30 days.




https://mail.protonmail.com/inbox/rlbmUd8YVFk5JGceSQKYbovW5vLvuAhcOtuCaDa2cLsPMdkoNt0a42pTo5ektEvASnpE8t_UIAu4Autzvv88rQ==   2/2
                                                                         E-Served via EFile.TXCourts.gov on
Case 4:18-cv-00247-ALM Document 184-5 Filed 06/22/20 Page 3 of 10 PageID #: 4257
                                                                               6/19/2020 4:26 PM




 Notice is hereby given that the attached deposition subpoena has been served on

 James A. McGibney via alternative means using the Texas e-Filing system.
Case
 Case4:18-cv-00247-ALM
       4:18-cv-00247-ALM Document
                          Document184-5
                                   182 Filed
                                        Filed 06/18/20
                                              06/22/20 Page
                                                       Page 14 of
                                                               of 210PageID
                                                                      PageID#:#:4130
                                                                                 4258



                  IN THE UNITED STATES DISTRICT FOR THE
                       EASTERN DISTRICT OF TEXAS,
                            SHERMAN DIVISION

    JASON LEE VAN DYKE,             §
        Plaintiff,                  §
                                    §
    v.                              §
                                    §
    THOMAS CHRISTOPHER              §                        NO. 4:18-CV-247-ALM
    RETZLAFF, a/k/a DEAN            §
    ANDERSON, d/b/a BV FILES, VIA   §
    VIEW FILES, L.L.C., and VIAVIEW §
    FILES,                          §
         Defendants                 §

               RETZLAFF’S NOTICE OF ISSUANCE OF SUBPOENA AND
            NOTICE OF DEPOSITION DUCES TECUM OF JAMES MCGIBNEY

    TO:    JASON VAN DYKE

    PLEASE TAKE NOTICE, that pursuant to Fed. R. Civ. P. 45(a)(4) you are being
    notified of defendant’s intent to issue the attached subpoena to appear at a
    deposition and this notice of deposition duces tecum to your identified witness.

    TO:    JAMES MCGIBNEY
           4305 RIDGEBEND DR
           ROUND ROCK, TX 78665

    PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 30(a)(1) and 45,
    defendant will take the deposition upon oral examination, to be recorded by
    stenographic and videographic means, at the offices at Huesby Global Litigation
    Support, 7000 N. Mopac Expressway, 2nd floor, Austin, TX 78731. James
    McGibney is instructed to provide documents identified in the attached Exhibit A.
    The deposition will commence at 4:00 PM on June 23, 2020. The deposition will
    continue from day to day until completed.

    This notice was issued without your prior agreement because plaintiff did not
    cooperate in obtaining convenient dates for your deposition. Should you find the
    date or time noticed for this deposition inconvenient, this office will cheerfully
    cooperate to reschedule the deposition to a more convenient date or time without
    the need for court intervention.
Case
 Case4:18-cv-00247-ALM
       4:18-cv-00247-ALM Document
                          Document184-5
                                   182 Filed
                                        Filed 06/18/20
                                              06/22/20 Page
                                                       Page 25 of
                                                               of 210PageID
                                                                      PageID#:#:4131
                                                                                 4259



    In consideration of COVID-19, at your request and with 3-day notice you may
    appear remotely. Should you decide to appear remotely, you are still under
    subpoena to produce the documents identified in Exhibit A at the time of your
    deposition. If you are appearing remotely, arrangements must be made to provide
    the subpoenaed documents prior to the start of your deposition.



    Respectfully submitted,



    By:           /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL
    State Bar No. 00787386
    Federal ID # 18465
    jdorrell@hanszenlaporte.com
    ANTHONY L. LAPORTE
    State Bar No. 00787876
    alaporte@hanszenlaporte.com
    14201 Memorial Drive
    Houston, Texas 77079
    Telephone 713-522-9444
    FAX: 713-524-2580
    ATTORNEYS FOR DEFENDANT TOM RETZLAFF


                                               CERTIFICATE OF SERVICE

           I certify that on     6-18     , 2020, the foregoing was electronically filed using
    the Court’s CM/ECF filing system, which will provide notice and a copy of this
    document to the following if a registered ECF filer in the United States District Court for
    the Eastern District of Texas, Sherman Division.

               Mr. Jason Lee Van Dyke
               Plaintiff, Pro Se
               P.O. Box 2618
               Decatur, Texas 76234
               Telephone: 940-305-9242
               jasonleevandyke@gmail.com


               /s/ Jeffrey L. Dorrell
    JEFFREY L. DORRELL


    Van Dyke v. Retzlaff
               Retzlaff’s Notice Duces Tecum                                                 2
       Case
       Case4:18-cv-00247-ALM
            4:18-cv-00247-ALM Document
                              Document184-5
                                       182-1 Filed
                                             Filed06/22/20
                                                   06/18/20 Page
                                                            Page61of
                                                                   of10
                                                                      5 PageID
                                                                        PageID#:
                                                                               #: 4132
                                                                                  4260
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                              Eastern District of Texas

                   JASON LEE VAN DYKE                                          )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.      4:18-CV-247-ALM
   THOAS CHRISTOPHER RETZLAFF, a/k/a DEAN                                      )
        ANDERSON, d/b/a BV FILES, et al.                                       )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

 To:                                                                  JAMES MCGIBNEY

                                                       (Name of person to whom this subpoena is directed)

       ✔
       u Testimony:   YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place: 7000 N. Mopac Expy 2nd floor, Austin, TX 78731                                 Date and Time:
                                                                                                         06/17/2020 9:00 am

          The deposition will be recorded by this method:                     Electronically by a Certified Court Reporter

       ✔
       u Production:    You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:
                       SEE ATTACHED EXHIBIT A



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        06/8/2020
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                                  A
                                                                                                               At
                                                                                                               Attorney’s
                                                                                                                 tto
                                                                                                                  torney’s signatu
                                                                                                                           signature
                                                                                                                                tuure

The name, address, e-mail address, and telephone number of the attorney representing (name of party)   Thomas
                                                                                                       Th      Retzlaff
                                                                                                               R t l ff
                                                                        , who issues or requests this subpoena, are:
Jeffrey L. Dorrell, Hanszen Laporte, LLP, 14201 Memorial Drive, Houston, TX 77079

                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case
Case4:18-cv-00247-ALM
     4:18-cv-00247-ALM Document
                       Document184-5
                                182-1 Filed
                                      Filed06/22/20
                                            06/18/20 Page
                                                     Page72of
                                                            of10
                                                               5 PageID
                                                                 PageID#:
                                                                        #: 4133
                                                                           4261
      Case
      Case4:18-cv-00247-ALM
           4:18-cv-00247-ALM Document
                             Document184-5
                                      182-1 Filed
                                            Filed06/22/20
                                                  06/18/20 Page
                                                           Page83of
                                                                  of10
                                                                     5 PageID
                                                                       PageID#:
                                                                              #: 4134
                                                                                 4262

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
Case
Case4:18-cv-00247-ALM
     4:18-cv-00247-ALM Document
                       Document184-5
                                182-1 Filed
                                      Filed06/22/20
                                            06/18/20 Page
                                                     Page94of
                                                            of10
                                                               5 PageID
                                                                 PageID#:
                                                                        #: 4135
                                                                           4263




                        DOCUMENTS TO BE PRODUCED

       1. All documents reflecting communications between your (or from any other
          3rd party) and Jason Lee Van Dyke, to include all emails, text messages and
          any other form of communication (to include notes of any conversations),
          from January 1, 2014, to the date of your response.

       2. All documents supporting a claim that Thomas Retzlaff is the author of
          content on the “BV Files” blog located at www.ViaViewFiles.net.

       3. All documents supporting a claim that Thomas Retzlaff is an administrator
          of, or otherwise exercising control over, the BV Files blog.

       4. All documents pertaining to any technical, scientific, or investigative
          methods you have used to determine that Thomas Retzlaff is an owner,
          administrator, author, or contributor of content to the “BV Files” blog
          located at www.ViaViewFiles.net.

       5. Your most current resume.

       6. All documents evidencing any computer technology and investigative
          training you have had, including college degrees, diplomas, certificates, or
          transcripts of course work.

       7. All documents evidencing any special skills in computer technology you
          claim to possess, including college degrees, diplomas, certificates, or
          transcripts of course work.

       8. All documents reflecting communications between you and Philip Klein,
          including audio recordings, letters, reports, e-mails, text messages, and any
          other form of communication (to include notes of any conversations), from
          January 1, 2014, to the date of your response.

       9. All documents reflecting communications between you and Brittany
          Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
          drafts of affidavits, interlineated comments on drafts of affidavits. and any
          other form of communication (to include notes of any conversations), from
          January 1, 2014, to the date of your response.

       10. All documents reflecting communications between you and Collin Retzlaff,
           including audio recordings, letters, reports, e-mails, text messages, drafts of
           affidavits, interlineated comments on drafts of affidavits. and any other form


                                                                                         1
                                        &YIJCJU"
Case
 Case4:18-cv-00247-ALM
      4:18-cv-00247-ALM Document
                         Document184-5
                                  182-1 Filed
                                         Filed06/22/20
                                               06/18/20 Page
                                                         Page10
                                                              5 of 10
                                                                   5 PageID
                                                                      PageID#:#:4136
                                                                                 4264



           of communication (to include notes of any conversations), from January 1,
           2014, to the date of your response.

        11. All communications between you and Walker Wicevich, including audio
            recordings, letters, reports, e-mails, text messages, and any other form of
            communication (to include notes of any conversations), from January 1,
            2014, to the date of your response.

        12. All communications between you and any representative of the FBI,
            including audio recordings, letters, reports, e-mails, text messages, and any
            other form of communication (to include notes of any conversations), from
            January 1, 2014, to the date of your response.

        13. All communications referencing or pertaining to Thomas Retzlaff between
            you and any member of local, state, or federal law enforcement.

        14. Copies of any law enforcement reports, complaints, and communications,
            you have filed, submitted, or transmitted that reference or pertain to Thomas
            Retzlaff from January 1, 2014, to the date of your response.

        15. All documents reflecting any surveillance activities performed by you or at
            your request on Thomas Retzlaff or any of his family members from January
            1, 2014, to the date of your response.

        16. All communications between you and any family member of Thomas
            Retzlaff, including audio recordings, letters, reports, e-mails, text messages,
            and any other form of communication (to include notes of any
            conversations), from January 1, 2014, to the date of your response.




                                                                                          2
